DETAILED ACTION
	This is the first office action for application 16/422,304, which claims priority to provisional application 62/676,049, filed 5/24/2018, after the request for continued examination filed 12/22/2021.
	In light of the amendments filed 12/22/2021, the prior art rejections are withdrawn, and new grounds of rejection are presented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 
Additional Prior Art that the Examiner Wishes to Make of Record
The Examiner wishes to apprise the Applicant of the following reference, even though it is not currently applied in a grounds of rejection.
Duduta, et al. (Advanced Energy Materials, 2011, vol. 1, pages 511-516)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-54, 56-57, and 59-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 53, 56, and 59 recite “the first layer” in line 1. There is insufficient antecedent basis for this limitation, because there is no prior recitation of “a first layer” in Claims 1, 41, or 48, merely “a first electrode layer.” It is the Examiner’s position that the limitations “the first layer” in Claims 53, 56, and 59 should be rewritten as “the first electrode layer.”
Claims 54, 57, and 60 recite “the second layer” in line 1. There is insufficient antecedent basis for this limitation, because there is no prior recitation of “a second layer” in Claims 1, 41, or 48, merely “a second electrode layer.” It is the Examiner’s position that the limitations “the second layer” in Claims 54, 57, and 60 should be rewritten as “the second electrode layer.”
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 55 are rejected under 35 U.S.C. 103 as being unpatentable over Madden, et al. (U.S. Patent Application Publication 2016/0285085 A1).
In reference to Claim 1, Madden teaches an electrode, corresponding to layers 31a, 11a, and 22a in Fig. 4C.
The electrode of Madden comprises a current collector 31a (Fig. 4C, paragraphs [0036], [0038]).
The electrode of Madden comprises a first electrode layer 11a disposed on the current collector 31a (paragraph [0028]).
This first electrode layer comprises a solid electrode material, i.e. graphitized carbon (paragraph [0028]).
This first electrode layer has a “first density,” because it is taught to be a solid, and therefore, inherently has a density.
Madden does not teach that the first electrode layer necessarily has a porosity greater than 0% and less than about 5%.
However, he teaches that one of several porosity ranges suitable for the first electrode layer 11a is less than or equal to about 5% (paragraph [0028]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed first electrode layer 11a to have a porosity of less than or equal to about 5%, because Madden teaches that this is a suitable porosity for this layer.
Forming first electrode layer 11a to have a porosity of less than or equal to 5% teaches the limitations of Claim 1, wherein the first electrode layer has a porosity “greater than 0% and less than about 5%.”
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of “greater than 0% and less than about 5%” overlaps with the taught range of “less than or equal to about 5%.”
The electrode of Madden comprises a second electrode layer 22a disposed on the current collector 31a (Fig. 4C, paragraphs [0022]-[0023], [0030]).
Madden does not teach that the second electrode layer 22a necessarily comprises a slurry electrode material including a mixture of an active material and a conductive material in a liquid electrolyte, wherein the second electrode layer has a second density different than the first density.
However, Madden teaches that the second electrode layer 22a comprises an active material (i.e. an active metal ion complex, paragraph [0022]), may suitably comprise an electrolyte (paragraph [0025]), may suitably comprise graphitized carbon structures and/or carbon nanotubes (paragraph [0030]), and that the electrode structures of his invention may suitably have the form of an amorphous semi-solid (paragraphs [0020] and [0057]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the second electrode layer 22a of Madden to comprise an active material (i.e. an active metal ion complex, paragraph [0022]), an electrolyte (paragraph [0025]), graphitized carbon structures and/or carbon nanotubes (paragraph [0030]), and to have the form of an amorphous semi-solid (paragraphs [0020] and [0057]), because Madden teaches that these are all materials and forms suitable for the electrode layers of his invention.
Forming the electrode layer 22a of Madden to comprise an active material (i.e. an active metal ion complex, paragraph [0022]), an electrolyte (paragraph [0025]), graphitized carbon structures and/or carbon nanotubes (paragraph [0030]), and to have the form of an amorphous semi-solid (paragraphs [0020] and [0057]) teaches the limitations of Claim 1, wherein the second electrode layer 22a comprises a slurry electrode material (i.e. an amorphous semi-solid material) including a mixture of an active material (i.e. an active metal ion complex, paragraph [0022]) and a conductive material (i.e. the graphitized carbon structures and/or carbon nanotubes) in a liquid electrolyte.
Forming the electrode layer 22a of Madden to comprise an active material (i.e. an active metal ion complex, paragraph [0022]), an electrolyte (paragraph [0025]), graphitized carbon structures and/or carbon nanotubes (paragraph [0030]), and to have the form of an amorphous semi-solid (paragraphs [0020] and [0057]) teaches the limitations of Claim 1, wherein the second electrode layer has a second density different than the first density, because (1) the second electrode layer is a fully-dense slurry that comprises different materials (i.e. electrolytes and graphitized carbon structures and/or carbon nanotubes) than the first electrode layer 11a, which is only graphitized carbon materials. 
It is further noted that the instant specification recognizes the term “semi-solid” as “a mixture of liquid and solid phases” (paragraph [0028]). Therefore, the “semi-solid” material of Madden meets the limitation of “slurry” of Claim 1.
	In reference to Claim 5, Madden is silent regarding the specific capacity of the electrode of his invention. 
Therefore, he does not teach that the specific capacity of the electrode of his invention is at least 200 mAh/g.
However, he teaches that the capacity of the electrode of his invention is controlled by the thickness and area of second electrode layer 22a (paragraph [0030]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have optimized the thickness and area of the second electrode layer 22a, in order to balance the dimensions and weight of the device with the desired specific capacity of the electrode.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the specific capacity recited in Claim 5, without undue experimentation.
In reference to Claim 55, it is the Examiner’s position that the limitations of Claim 55 are directed toward an intended use of the device of Claim 1.  
It is the Examiner’s position that, because the applied prior art teaches the structure of the device of Claim 1, the device is structurally capable of performing in the manner required by Claim 55.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Claims 6, 39, 41, 44-46, 58 are rejected under 35 U.S.C. 103 as being unpatentable over Madden, et al. (U.S. Patent Application Publication 2016/0285085 A1), in view of Eom, et al. (Journal of the Electrochemical Society, 2006, vol. 153, A1678).
In reference to Claim 6, Madden does not teach that the first electrode layer includes a high-capacity material recited in Claim 6.
However, he teaches that the first electrode layer 11a may suitably comprise carbon nanotubes (paragraph [0030]), as described in the rejection of Claim 1 above. 
Further, the electrode structure 31a/11a/22a of Madden is a cathode structure (i.e. a positive electrode, paragraph [0030]).
To solve the same problem of providing carbon-nanotube containing cathode materials for lithium ion batteries, Eom teaches a carbon nanotube/silicon composite material (“Experimental” section, column 2, page A1678, with details given in Figs. 1-7).
Eom teaches (Fig. 7 and associated text) that active cathode materials comprising composites of carbon nanotubes and silicon have superior capacity and coulombic efficiency, relative to cathode active materials comprising only carbon nanotubes (corresponding to the 0 wt% silicon samples in Fig. 7).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used a composite of silicon and carbon nanotubes as the first electrode layer of the electrode of Madden, based on Eom’s teachings that such a composite provides improved capacity and coulombic efficiency, relative to cathode active materials comprising only carbon nanotubes (Fig. 7).
Using a composite of silicon and carbon nanotubes as the first electrode layer of the electrode of Madden teaches the limitations of Claim 6, wherein the first electrode layer includes a high capacity material, i.e. silicon.
It is further the Examiner’s position that one of ordinary skill in the art at the time the instant invention was filed would have been motivated to maintain the first electrode layer as having a porosity of less than or equal to 5%, because Madden teaches that this is a suitable porosity for this layer (paragraph [0028]).
In reference to Claim 39, modified Madden does not teach the relative volume% of silicon in the first electrode layer, because Eom reports the amounts of carbon nanotubes and silicon in the composites of his invention in wt%.
However, Eom teaches that the relative amounts of carbon nanotubes and silicon in the composite electrode materials of his invention control the capacity and coulombic efficiency of the electrode material (Fig. 7 and associated text). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the relative amounts of silicon and carbon nanotubes in the composite electrode materials of his invention, in order to optimize the capacity and coulombic efficiency of the composite electrode material.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art to have arrived at the range recited in Claim 39, without undue experimentation.
In reference to Claim 41, Madden teaches an electrode, corresponding to layers 31a, 11a, and 22a in Fig. 4C.
The electrode of Madden comprises a current collector 31a (Fig. 4C, paragraphs [0036], [0038]).
The electrode of Madden comprises a first electrode layer 11a disposed on the current collector 31a (paragraph [0028]).
This first electrode layer comprises a solid electrode material, i.e. graphitized carbon (paragraph [0028]).
This first electrode layer has a “first density,” because it is taught to be a solid, and therefore, inherently has a density.
Madden does not explicitly teach that the first electrode layer includes a high-capacity material.
However, he teaches that the first electrode layer 11a may suitably comprise carbon nanotubes (paragraph [0030]). 
Further, the electrode structure 31a/11a/22a of Madden is a cathode structure (i.e. a positive electrode, paragraph [0030]).
To solve the same problem of providing carbon-nanotube containing cathode materials for lithium ion batteries, Eom teaches a carbon nanotube/silicon composite material (“Experimental” section, column 2, page A1678, with details given in Figs. 1-7).
Eom teaches (Fig. 7 and associated text) that active cathode materials comprising composites of carbon nanotubes and silicon have superior capacity and coulombic efficiency, relative to cathode active materials comprising only carbon nanotubes (corresponding to the 0 wt% silicon samples in Fig. 7).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used a composite of silicon and carbon nanotubes as the first electrode layer of the electrode of Madden, based on Eom’s teachings that such a composite provides improved capacity and coulombic efficiency, relative to cathode active materials comprising only carbon nanotubes (Fig. 7).
Using a composite of silicon and carbon nanotubes as the first electrode layer of the electrode of Madden teaches the limitations of Claim 41, wherein the first electrode layer includes a high capacity material, i.e. silicon.
Using a composite of silicon and carbon nanotubes as the first electrode layer of the electrode of Madden teaches the limitations of Claim 45, wherein the high-capacity material includes silicon. 
Madden does not teach that the first electrode layer necessarily has a porosity greater than 0% and less than about 5%.
However, he teaches that one of several porosity ranges suitable for the first electrode layer 11a is less than or equal to about 5% (paragraph [0028]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed first electrode layer 11a to have a porosity of less than or equal to about 5%, because Madden teaches that this is a suitable porosity for this layer.
Forming first electrode layer 11a to have a porosity of less than or equal to 5% teaches the limitations of Claim 41, wherein the first electrode layer has a porosity “greater than 0% and less than about 5%.”
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of “greater than 0% and less than about 5%” overlaps with the taught range of “less than or equal to about 5%.”
The electrode of Madden comprises a second electrode layer 22a disposed on the current collector 31a (Fig. 4C, paragraphs [0022]-[0023], [0030]).
Madden does not teach that the second electrode layer 22a necessarily comprises a semi-solid electrode material including a mixture of an active material and a conductive material in a liquid electrolyte, wherein the second electrode layer has a second density different than the first density.
However, Madden teaches that the second electrode layer 22a comprises an active material (i.e. an active metal ion complex, paragraph [0022]), may suitably comprise an electrolyte (paragraph [0025]), may suitably comprise graphitized carbon structures and/or carbon nanotubes (paragraph [0030]), and that the electrode structures of his invention may suitably have the form of an amorphous semi-solid (paragraphs [0020] and [0057]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the second electrode layer 22a of Madden to comprise an active material (i.e. an active metal ion complex, paragraph [0022]), an electrolyte (paragraph [0025]), graphitized carbon structures and/or carbon nanotubes (paragraph [0030]), and to have the form of an amorphous semi-solid (paragraphs [0020] and [0057]), because Madden teaches that these are all materials and forms suitable for the electrode layers of his invention.
Forming the electrode layer 22a of Madden to comprise an active material (i.e. an active metal ion complex, paragraph [0022]), an electrolyte (paragraph [0025]), graphitized carbon structures and/or carbon nanotubes (paragraph [0030]), and to have the form of an amorphous semi-solid (paragraphs [0020] and [0057]) teaches the limitations of Claim 41, wherein the second electrode layer 22a comprises a semi-solid electrode material (i.e. an amorphous semi-solid material) including a mixture of an active material (i.e. an active metal ion complex, paragraph [0022]) and a conductive material (i.e. the graphitized carbon structures and/or carbon nanotubes) in a liquid electrolyte.
Forming the electrode layer 22a of Madden to comprise an active material (i.e. an active metal ion complex, paragraph [0022]), an electrolyte (paragraph [0025]), graphitized carbon structures and/or carbon nanotubes (paragraph [0030]), and to have the form of an amorphous semi-solid (paragraphs [0020] and [0057]) teaches the limitations of Claim 41, wherein the second electrode layer has a second density different than the first density, because (1) the second electrode layer is a fully-dense slurry that comprises different materials (i.e. electrolytes and graphitized carbon structures and/or carbon nanotubes) than the first electrode layer 11a, which comprises silicon and carbon nanotubes, as described above. 
	In reference to Claim 44, Fig. 7a of Eom teaches that the carbon nanotube/silicon composite materials of layer 11 of modified Madden have a specific capacity of greater than 200 mAh/g.
Therefore, it would appear that modified Madden as applied to Claim 41 teaches the limitations of Claim 44, wherein the electrode has a specific capacity of at least about 200 mAh/g.
Alternatively, if this is not found to be the case, Madden teaches that the capacity of the electrode of his invention is controlled by the thickness and area of second electrode layer 22a (paragraph [0030]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have optimized the thickness and area of the second electrode layer 22a, in order to balance the dimensions and weight of the device with the desired specific capacity of the electrode.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the specific capacity recited in Claim 44, without undue experimentation.
In reference to Claim 46, modified Madden does not teach the relative volume% of silicon in the first electrode layer, because Eom reports the amounts of carbon nanotubes and silicon in the composites of his invention in wt%.
However, Eom teaches that the relative amounts of carbon nanotubes and silicon in the composite electrode materials of his invention control the capacity and coulombic efficiency of the electrode material (Fig. 7 and associated text). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the relative amounts of silicon and carbon nanotubes in the composite electrode materials of his invention, in order to optimize the capacity and coulombic efficiency of the composite electrode material.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art to have arrived at the range recited in Claim 46, without undue experimentation.
In reference to Claim 58, it is the Examiner’s position that the limitations of Claim 58 are directed toward an intended use of the device of Claim 41.  
It is the Examiner’s position that, because the applied prior art teaches the structure of the device of Claim 41, the device is structurally capable of performing in the manner required by Claim 58.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Claims 40, 47, 53-54, 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Madden, et al. (U.S. Patent Application Publication 2016/0285085 A1), as applied to Claim 1, or Madden, et al. (U.S. Patent Application Publication 2016/0285085 A1), in view of Eom, et al. (Journal of the Electrochemical Society, 2006, vol. 153, A1678), as applied to Claim 41, and further in view of Lee,  et al. (U.S. Patent Application Publication 2014/0038045 A1).
In reference to Claims 40 and 47, Madden teaches that the thickness of the first electrode layer 11a is 5-200 microns (paragraph [0028]). 
Madden teaches that the thickness of the second electrode layer 22a is 50-5000 microns (paragraph [0030]).
Madden is silent regarding the thickness of the current collector of his invention. However, he teaches that the current collector of his invention may be stainless steel or copper (paragraph [0038]).
To solve the same problem of providing a lithium battery with a porous electrode layer and a stainless steel or copper current collector (paragraphs [0028]-[0029]), Lee teaches that a suitable thickness of this current collector is 3-500 microns (paragraph [0029]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the copper or stainless steel current collector 31a of Madden to have a thickness of 3-500 microns, based on Lee’s teaching that this is a suitable thickness for a current collector of the same material as the material of the current collector of Madden, for use in a lithium battery, as in Madden.
It is further noted that layer 13a is merely disclosed as being “in some embodiments” (paragraph [0027]); therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art to have excluded this layer from the electrode of Fig. 4C.
Therefore, the disclosure of modified Madden teaches that the thickness range of the electrode is 58-5700 microns.
This disclosure teaches the limitations of Claims 40 and 47, wherein the electrode has a thickness between about 150 microns and 2000 microns. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of 150 microns-2000 microns overlaps with the taught range of 58-5700 microns.
In reference to Claims 53 and 56, Madden teaches that the thickness of the first electrode layer 11a is 5-200 microns (paragraph [0028]). 
Madden teaches that the thickness of the second electrode layer 22a is 50-5000 microns (paragraph [0030]).
Madden is silent regarding the thickness of the current collector of his invention. However, he teaches that the current collector of his invention may be stainless steel or copper (paragraph [0038]).
To solve the same problem of providing a lithium battery with a porous electrode layer and a stainless steel or copper current collector (paragraphs [0028]-[0029]), Lee teaches that a suitable thickness of this current collector is 3-500 microns (paragraph [0029]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the copper or stainless steel current collector 31a of Madden to have a thickness of 3-500 microns, based on Lee’s teaching that this is a suitable thickness for a current collector of the same material as the material of the current collector of Madden, for use in a lithium battery, as in Madden.
It is further noted that layer 13a is merely disclosed as being “in some embodiments” (paragraph [0027]); therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art to have excluded this layer from the electrode of Fig. 4C.
Therefore, the disclosure of modified Madden teaches that the thickness range of the total electrode is 58-5700 microns, and that the first electrode layer thickness (which is 5-200 microns) has a thickness in a range of 0.09% of the total thickness of the electrode (which corresponds to a first electrode layer thickness of 5 microns and a total electrode thickness of 5700 microns) to 79% of the total thickness of the electrode (which corresponds to a first electrode layer thickness of 200 microns and a total electrode thickness of 253 microns, which corresponds to a structure having a 200 micron thick first electrode layer and current collector and second electrode layers having their respective minimum thicknesses of 3 microns and 50 microns, respectively).
This disclosure teaches the limitations of Claims 53 and 56, wherein the first electrode layer has a thickness between about 3% and about 50% of a total thickness of the electrode. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of 3-50% lies within the taught range of 0.09-79%.
In reference to Claims 54 and 57, Madden teaches that the thickness of the first electrode layer 11a is 5-200 microns (paragraph [0028]). 
Madden teaches that the thickness of the second electrode layer 22a is 50-5000 microns (paragraph [0030]).
Madden is silent regarding the thickness of the current collector of his invention. However, he teaches that the current collector of his invention may be stainless steel or copper (paragraph [0038]).
To solve the same problem of providing a lithium battery with a porous electrode layer and a stainless steel or copper current collector (paragraphs [0028]-[0029]), Lee teaches that a suitable thickness of this current collector is 3-500 microns (paragraph [0029]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the copper or stainless steel current collector 31a of Madden to have a thickness of 3-500 microns, based on Lee’s teaching that this is a suitable thickness for a current collector of the same material as the material of the current collector of Madden, for use in a lithium battery, as in Madden.
It is further noted that layer 13a is merely disclosed as being “in some embodiments” (paragraph [0027]); therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art to have excluded this layer from the electrode of Fig. 4C.
Therefore, the disclosure of modified Madden teaches that the thickness range of the total electrode is 58-5700 microns, and that the second electrode layer thickness (which is 50-5000 microns) has a thickness in a range of 0.9% of the total thickness of the electrode (which corresponds to a second electrode layer thickness of 50 microns and a total electrode thickness of 5700 microns) to 99.8% of the total thickness of the electrode (which corresponds to a second electrode layer thickness of 5000 microns and a total electrode thickness of 5008 microns, which corresponds to a structure having a 5000 micron thick second electrode layer and current collector and first electrode layers having their respective minimum thicknesses of 3 microns and 5 microns, respectively).
This disclosure teaches the limitations of Claims 54 and 57, wherein the second electrode layer has a thickness between about 50% and about 99% of a total thickness of the electrode. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of about 50% to about 99%  lies within the taught range of 0.9-99.8%.

Claims 48, 51, 61 are rejected under 35 U.S.C. 103 as being unpatentable Madden, et al. (U.S. Patent Application Publication 2016/0285085 A1), in view of Chen, et al. (Nano Res., 2011, 4(3), pages 290-296).
In reference to Claim 48, Madden teaches an electrode, corresponding to layers 31b, 11c, and 23b in Fig. 4C.
The electrode of Madden comprises a current collector 31b (Fig. 4C, paragraphs [0036], [0038]).
The electrode of Madden comprises a first electrode layer 11c disposed on the current collector 31b (paragraph [0033]).
This first electrode layer comprises a solid electrode material, i.e. graphitized carbon (paragraph [0033]).
This first electrode layer has a “first density,” because it is taught to be a solid, and therefore, inherently has a density.
Madden does not teach that the first electrode layer includes sputtered silicon.
However, he teaches that the first electrode layer 11c may suitably comprise graphitized fibers (paragraph [0033]). 
Further, the electrode structure 31b/11c/23b of Madden is an anode structure (i.e. a negative electrode, paragraph [0030]).
To solve the same problem of providing graphite-containing anode materials for lithium ion batteries, Chen teaches a carbon nanofiber/sputtered silicon anode material suitable for use in lithium ion batteries (Fig. 1, Experimental section).
Chen further teaches that the carbon nanofiber/sputtered silicon anodes of his invention provide the benefits of having high specific capacity, good capacity retention on cycling, and good strain relaxation (Abstract).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used the carbon nanofiber/sputtered silicon anode material of Chen as the “first electrode layer” 11c of the electrode of Madden.
Modified Madden does not teach that the first electrode layer necessarily has a porosity greater than 0% and less than about 5%.
However, he teaches that one of several porosity ranges suitable for the first electrode layer 11c is less than or equal to about 5% (paragraph [0033]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed first electrode layer 11c of modified Madden to have a porosity of less than or equal to about 5%, because Madden teaches that this is a suitable porosity for this layer.
Forming first electrode layer 11a to have a porosity of less than or equal to 5% teaches the limitations of Claim 48, wherein the first electrode layer has a porosity “greater than 0% and less than about 5%.”
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of “greater than 0% and less than about 5%” overlaps with the taught range of “less than or equal to about 5%.”
The electrode of Madden comprises a second electrode layer 23b disposed on the current collector 31b (Fig. 4C, paragraphs [0022]-[0023], [0034]).
Madden does not teach that the second electrode layer 23b necessarily comprises a semi-solid electrode material including a mixture of an active material and a conductive material in a liquid electrolyte, wherein the second electrode layer has a second density different than the first density.
However, Madden teaches that the second electrode layer 23b comprises an active material (i.e. an active metal ion complex, paragraph [0022]), may suitably comprise an electrolyte (paragraph [0025]), that the negative electrode materials of his device may suitably comprise graphitized carbon structures and/or carbon nanotubes (paragraph [0034]), and that the electrode structures of his invention may suitably have the form of an amorphous semi-solid (paragraphs [0020] and [0057]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the second electrode layer 23b of Madden to comprise an active material (i.e. an active metal ion complex, paragraph [0022]), an electrolyte (paragraph [0025]), graphitized carbon structures and/or carbon nanotubes (paragraph [0034]), and to have the form of an amorphous semi-solid (paragraphs [0020] and [0057]), because Madden teaches that these are all materials and forms suitable for the electrode layers of his invention.
Forming the electrode layer 23b of Madden to comprise an active material (i.e. an active metal ion complex, paragraph [0022]), an electrolyte (paragraph [0025]), graphitized carbon structures and/or carbon nanotubes (paragraph [0034]), and to have the form of an amorphous semi-solid (paragraphs [0020] and [0057]) teaches the limitations of Claim 48, wherein the second electrode layer 23b comprises a semi-solid electrode material (i.e. an amorphous semi-solid material) including a mixture of liquid (i.e. electrolyte) and solid (i.e. the graphitized carbon structures and/or carbon nanotubes) phases.
In reference to Claim 51, Chen teaches that the specific capacity of his electrode materials is greater than 2000 mAh/g (Abstract).
Therefore, it would appear that modified Madden as applied to Claim 48 teaches the limitations of Claim 51, wherein the electrode has a specific capacity of at least about 200 mAh/g.
Alternatively, if this is not found to be the case, Madden teaches that the capacity of the electrode of his invention is controlled by the thickness and area of second electrode layer 23b (paragraph [0030]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have optimized the thickness and area of the second electrode layer 23b, in order to balance the dimensions and weight of the device with the desired specific capacity of the electrode.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the specific capacity recited in Claim 51, without undue experimentation.
In reference to Claim 61, it is the Examiner’s position that the limitations of Claim 61 are directed toward an intended use of the device of Claim 48.  
It is the Examiner’s position that, because the applied prior art teaches the structure of the device of Claim 48, the device is structurally capable of performing in the manner required by Claim 61.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Claims 52 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Madden, et al. (U.S. Patent Application Publication 2016/0285085 A1), in view of Chen, et al. (Nano Res., 2011, 4(3), pages 290-296), as applied to Claim 48, and further in view of Lee,  et al. (U.S. Patent Application Publication 2014/0038045 A1).
In reference to Claim 52, modified Madden teaches that the thickness of the first electrode layer 11a (which corresponds to the carbon nanofiber/sputtered silicon bilayer of Chen) has a thickness of ~2.1-2.5 microns (i.e. ~2 microns for the carbon nanofiber layer, Chen, Fig. 1, plus 0.1, 0.2, 0.3, or 0.5 microns of sputtered silicon, column 1, page 292). 
Madden teaches that the thickness of the second electrode layer 23b is 50-5000 microns (paragraph [0034]).
Madden is silent regarding the thickness of the current collector of his invention. However, he teaches that the current collector of his invention may be stainless steel or copper (paragraph [0038]).
To solve the same problem of providing a lithium battery with a porous electrode layer and a stainless steel or copper current collector (paragraphs [0028]-[0029]), Lee teaches that a suitable thickness of this current collector is 3-500 microns (paragraph [0029]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the copper or stainless steel current collector 31b of Madden to have a thickness of 3-500 microns, based on Lee’s teaching that this is a suitable thickness for a current collector of the same material as the material of the current collector of Madden, for use in a lithium battery, as in Madden.
It is further noted that layer 13d is merely disclosed as being “in some embodiments” (paragraph [0036]); therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art to have excluded this layer from the electrode of Fig. 4C.
Therefore, the disclosure of modified Madden teaches that the thickness range of the electrode is 55.1-5502.5 microns.
This disclosure teaches the limitations of Claim 52, wherein the electrode has a thickness between about 150 microns and 2000 microns. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of 150 microns-2000 microns overlaps with the taught range of 55.1-5502.5 microns.
In reference to Claim 59, modified Madden teaches that the thickness of the first electrode layer 11a (which corresponds to the carbon nanofiber/sputtered silicon bilayer of Chen) has a thickness of ~2.1-2.5 microns (i.e. ~2 microns for the carbon nanofiber layer, Chen, Fig. 1, plus 0.1, 0.2, 0.3, or 0.5 microns of sputtered silicon, column 1, page 292). 
Madden teaches that the thickness of the second electrode layer 23b is 50-5000 microns (paragraph [0034]).
Madden is silent regarding the thickness of the current collector of his invention. However, he teaches that the current collector of his invention may be stainless steel or copper (paragraph [0038]).
To solve the same problem of providing a lithium battery with a porous electrode layer and a stainless steel or copper current collector (paragraphs [0028]-[0029]), Lee teaches that a suitable thickness of this current collector is 3-500 microns (paragraph [0029]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the copper or stainless steel current collector 31a of Madden to have a thickness of 3-500 microns, based on Lee’s teaching that this is a suitable thickness for a current collector of the same material as the material of the current collector of Madden, for use in a lithium battery, as in Madden.
It is further noted that layer 13d is merely disclosed as being “in some embodiments” (paragraph [0036]); therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art to have excluded this layer from the electrode of Fig. 4C.
Therefore, the disclosure of modified Madden teaches that the thickness range of the total electrode is 55.1-5502.5 microns, and that the first electrode layer thickness (which is 2.1-2.5 microns) has a thickness in a range of 0.04% of the total thickness of the electrode (which corresponds to a first electrode layer thickness of 2.1 microns and a total electrode thickness of 5502.5 microns) to 4.5% of the total thickness of the electrode (which corresponds to a first electrode layer thickness of 2.5 microns and a total electrode thickness of 55.5 microns, which corresponds to a structure having a 2.5 micron thick first electrode layer and current collector and second electrode layers having their respective minimum thicknesses of 3 microns and 50 microns, respectively).
This disclosure teaches the limitations of Claim 59, wherein the first electrode layer has a thickness between about 3% and about 50% of a total thickness of the electrode. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of 3-50% overlaps with the taught range of 0.04-4.5%.
In reference to Claim 60, modified Madden teaches that the thickness of the first electrode layer 11a (which corresponds to the carbon nanofiber/sputtered silicon bilayer of Chen) has a thickness of ~2.1-2.5 microns (i.e. ~2 microns for the carbon nanofiber layer, Chen, Fig. 1, plus 0.1, 0.2, 0.3, or 0.5 microns of sputtered silicon, column 1, page 292). 
Madden teaches that the thickness of the second electrode layer 23b is 50-5000 microns (paragraph [0034]).
Madden is silent regarding the thickness of the current collector of his invention. However, he teaches that the current collector of his invention may be stainless steel or copper (paragraph [0038]).
To solve the same problem of providing a lithium battery with a porous electrode layer and a stainless steel or copper current collector (paragraphs [0028]-[0029]), Lee teaches that a suitable thickness of this current collector is 3-500 microns (paragraph [0029]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the copper or stainless steel current collector 31b of Madden to have a thickness of 3-500 microns, based on Lee’s teaching that this is a suitable thickness for a current collector of the same material as the material of the current collector of Madden, for use in a lithium battery, as in Madden.
It is further noted that layer 13d is merely disclosed as being “in some embodiments” (paragraph [0036]); therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art to have excluded this layer from the electrode of Fig. 4C.
Therefore, the disclosure of modified Madden teaches that the thickness range of the total electrode is 55.1-5502.5 microns, and that the second electrode layer thickness (which is 50-5000 microns) has a thickness in a range of 0.9% of the total thickness of the electrode (which corresponds to a second electrode layer thickness of 50 microns and a total electrode thickness of 5502.5 microns) to 99.9% of the total thickness of the electrode (which corresponds to a second electrode layer thickness of 5000 microns and a total electrode thickness of 5005.1 microns, which corresponds to a structure having a 5000 micron thick second electrode layer and current collector and first electrode layers having their respective minimum thicknesses of 3 microns and 2.1 microns, respectively).
This disclosure teaches the limitations of Claim 60, wherein the second electrode layer has a thickness between about 50% and about 99% of a total thickness of the electrode. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of about 50% to about 99%  lies within the taught range of 0.9-99.9%.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/Primary Examiner, Art Unit 1721